Name: 77/448/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/161/EEC of 17 April 1972 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  economic policy;  agricultural structures and production;  social framework;  Europe
 Date Published: 1977-07-15

 Avis juridique important|31977D044877/448/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/161/EEC of 17 April 1972 (Only the Dutch text is authentic) Official Journal L 175 , 15/07/1977 P. 0030 - 0030COMMISSION DECISION of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/161/EEC of 17 April 1972 (Only the Dutch text is authentic) (77/448/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), and in particular Article 11 (3) thereof, Whereas on 26 April 1977 the Government of the Netherlands forwarded, pursuant to Article 10 (4) thereof, the Regulation on the further education of persons engaged in agriculture; Whereas Article 11 (3) of the said Directive requires the Commission to determine whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title II of the said Directive to give persons aged 18 or over engaged in agriculture the opportunity to acquire new agricultural skills, or to improve those which they already possess, so that they are in a position to integrate into modern agriculture; Whereas to that end the Member States are therefore required under Articles 5 (1) and 6 (1) of the said Directive to implement, in addition to the normal agricultural training provided in their country, measures designed to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; Whereas under the third indent of Article 12 (2) of the said Directive the Guidance Section of the EAGGF is to refund to Member States 25 % of the expenditure incurred in respect of such measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of vocational training or advanced vocational training; Whereas the abovementioned Regulation on the further education of persons engaged in agriculture is in conformity with Title II of the Directive and provides inter alia for basic and advanced training courses which satisfy the requirements imposed in respect of complete courses designed to enable persons engaged in agriculture generally to improve their occupational skills or to acquire new ones; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Regulation on the further education of persons engaged in agriculture forwarded by the Government of the Netherlands satisfies the conditions for financial contribution by the Community to common measures within the meaning of Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 June 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 15.